ON RETURN TO REMAND
McMILLAN, Judge.
We remanded this case to the trial court with instructions to enter specific findings of fact as to each of the issues raised in the appellant’s petition. 587 So.2d 1289. The trial court has now filed its return, which shows the following:
“(1) The appellant’s guilty plea was voluntary and in accordance with his plea bargain arrangement with the State. “(2) The appellant’s arrest was lawful, no unlawful search or seizure was conducted, and no illegal statement or confession was obtained from the appellant. “(3) The appellant’s counsel was competent and duly investigated any potential defense.”
The findings of the trial court and the denial of the petition are supported by the record. The judgment of the trial court is due to be, and it is hereby, affirmed.
OPINION EXTENDED; AFFIRMED.
All the Judges concur.